Exhibit 10.67

January 25, 2001

Ms. Anna Hall

Director of Business Development

Genentech, Inc.

1 DNA Way

South San Francisco

CA 94080-4990

 

RE: AMENDMENT NO. 5 TO THE INTERMUNE/GENENTECH LICENSE AGREEMENT

Dear Ms. Hall:

Please consider this document as Amendment No. 5 to that certain License
Agreement for Interferon Gamma, dated May 5, 1998; as amended on December 26,
1998; January 15, 1999; April 27, 1999; and June 23, 2000 (collectively, the
“Agreement”), between INTERMUNE PHARMACEUTICALS, INC. and GENENTECH, INC.
(collectively, the “Parties”).

1. The Parties agree that the first sentence of Section 2.2(b) of the Agreement
is hereby terminated in its entirety and amended and superseded as follows:

“(b) Use of the Mark. In using the Actimmune mark, InterMune shall display said
mark with either the first letter in uppercase (i.e., Actimmune) or all letters
in uppercase (i.e., ACTIMMUNE).”

2. All other sections and exhibits of the Agreement remain unchanged.

3. This Amendment No. 5 to the Agreement is made effective as of January 25,
2001.

IN WITNESS THEREOF, the parties have executed this Amendment No. 5 to the
Agreement as of the date set forth below.

 

INTERMUNE PHARMACEUTICALS, INC.  GENENTECH, INC.

By /s/ John Wulf By /s/ Joseph S. McCracken  

John Wulf       Print Name: Joseph S. McCracken

Sr. Vice President of Corporate Development  Title: VP Business Development

Date January 25, 2001   Date: 4/5/01